Mr. Justice Thomson delivered the opinion of the court. 2. Appeal and eerob, § 801*—what must he preserved in hill of exceptions. The ruling of a trial court striking an amended affidavit of merits from the files cannot be reviewed unless the pleading and the ruling are preserved in a hill of exceptions. 3. Municipal Court oe Chicago, § 13*—non-necessity of formal written pleadings in action of fourth class. No formal written pleadings are required in an action of the fourth class in the Municipal Court of Chicago. 4. Municipal Court of Chicago, § 13*—when statement of claim is sufficient in action of fourth class. A statement of claim, in an action of the fourth class in the Municipal Court of Chicago, though technically defective, which advises the defendant of the plaintiff’s demand, as required by the Municipal Court Act, sec. 40 (J. & A. If- 3352), is sufficient when questioned for the first time in a court of review.